1    Jacquelyn H. Choi (SBN 211560)
     RIMON, P.C.
2    2029 Century Park East, Suite 400N
     Los Angeles, CA 90067-2905
3
     Telephone: (310) 525-5859
4    Facsimile: (310) 525-5859
     jacquelyn.choi@rimonlaw.com
5
     Attorneys for Creditor,
6    LOS ANGELES COUNTY
7                               UNITED STATES BANKRUPTCY COURT
8
                                NORTHERN DISTRICT OF CALIFORNIA
9
                                        SAN FRANCISCO DIVISION
10    In re:                                               Case No. 19-30232 (HLB)
11    MUNCHERY, INC.                                       Chapter 11
12                             Debtor and
                               Debtor-in-Possession.       SECOND STIPULATION AND
13                                                         [PROPOSED] ORDER TO EXTEND LOS
                                                           ANGELES COUNTY’S DEADLINE TO
14
                                                           RESPOND AND REQUEST HEARING
15                                                         ON OBJECTION TO CLAIM OF LOS
                                                           ANGELES COUNTY (CLAIM NO. 45)
16
                                                           [NO HEARING REQUIRED]
17

18   TO THE HONORABLE HANNAH L. BLUMENSTIEL, UNITED STATES BANKRUPTCY

19   JUDGE, THE DEBTOR, DEBTOR'S COUNSEL, THE UNITED STATES TRUSTEE AND

20   TO ALL INTERESTED PARTIES:

21             Munchery, Inc., the debtor and debtor-in-possession (the “Debtor”) in the above-captioned

22   bankruptcy case and the Los Angeles County (“County” and collectively with the Debtor, the

23   “Parties”), hereby enter into this Second Stipulation and [Proposed] Order to Extend Los Angeles

24   County’s Deadline to Respond and Request Hearing on Objection to Claim of Los Angeles County

25

26                                                     1

27   SECOND STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                        CASE NO. 19-30232-HLB

29
 Case: 19-30232        Doc# 399     Filed: 09/14/20    Entered: 09/14/20 12:42:50     Page 1 of
30                                               6
1    (Claim No. 45) (the “Second Stipulation”), by and through their respective counsel, with reference to

2    the following facts:

3                                                 RECITALS

4       A. WHEREAS, on February 28, 2019, the Debtor initiated a voluntary petition under chapter 11

5    of Title 11 of the United States Code.

6       B. WHEREAS, on July 24, 2020, the Debtor filed an Objection to Claim of Los Angeles County

7    (Claim No. 45) [Docket No. 364] (the “Claim Objection”).

8       C. WHEREAS, on July 24, 2020, the Debtor filed a Notice for Opportunity for Hearing on

9    Debtor’s Objection to Claim of Los Angeles County (Claim No. 45) [Docket No. 365] (the “Notice”).

10   According to the Notice, the deadline for the County to respond and request a hearing on the Claim

11   Objection is August 21, 2020 (the “Response Deadline”).

12      D. WHEREAS, on August 13, 2020, the Parties filed a Stipulation and [Proposed] Order to

13   Extend Los Angeles County’s Deadline to Respond and Request Hearing on Objection to Claim of

14   Los Angeles County (Claim No. 45) (the “Stipulation”) [Docket No. 376] (the “First Stipulation”).

15      E. WHEREAS, on August 13, 2020, the Court entered an Order To Extend Los Angeles County’s

16   Deadline to Respond and Request Hearing on Objection to Claim of Los Angeles County (Claim No.

17   45) [Docket No. 377] whereby the County’s Response Deadline was extended through September 21,

18   2020.

19      F. WHEREAS, the County has requested, and the Debtor has agreed, to extend the Response

20   Deadline for an addition fourteen (14) days from September 21, 2020 through and including October

21   5, 2020 while the Parties attempt to resolve the Claim Objection without Court intervention.

22      NOW THEREFORE, the Parties hereby stipulate and agree as follows:

23                                            STIPULATION

24      1. The County’s Response Deadline is hereby extended from September 21, 2020 through and

25   including October 5, 2020.

26                                                    2

27   SECOND STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                         CASE NO. 19-30232-HLB

29
 Case: 19-30232      Doc# 399      Filed: 09/14/20    Entered: 09/14/20 12:42:50       Page 2 of
30                                              6
1       2. Any and all other deadlines are hereby extended in accordance with Local Bankruptcy Rules

2    3007-1 and Rule 9014-1.

3

4    Dated: September 11, 2020                          FINESTONE HAYES LLP

5                                                       By:
                                                              Stephen D. Finestone
6
                                                              Jennifer C. Hayes
7                                                             Attorneys for Debtor and
                                                              Debtor-in-Possession
8

9    Dated: September 14, 2020                          RIMON, P.C.
10

11
                                                        By: /s/ Jacquelyn H. Choi
12                                                             Jacquelyn H. Choi
                                                               Attorneys for Los Angeles County
13

14   SO ORDERED THIS _____DAY OF _____________, 2020
15

16                                                      ____________________________________
17                                                      HON. HANNAH L. BLUMENSTEIL
                                                        UNITED STATES BANKRUPTCY JUDGE
18

19

20

21

22

23

24

25

26                                                  3

27   SECOND STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                     CASE NO. 19-30232-HLB


 Case: 19-30232      Doc# 399     Filed: 09/14/20   Entered: 09/14/20 12:42:50     Page 3 of
                                               6
1                                       CERTIFICATE OF SERVICE

2           I, Tad Prizant, am employed in the city of Menlo Park, County San Mateo, State of California.

3    I am over the age of 18 and not a party to the within action; my business address is 800 Oak Grove

4    Avenue, Ste. 250, Menlo Park, CA 94025.

5           On September 14, 2020, I caused the following document(s) to be served in the manner

6    stated below:

7       1. SECOND STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING
           ON BJECTION TO CLAIM OF LOS ANGELES COUNTY (CLAIM NO. 45)
8
             TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
9
             Pursuant to controlling General Orders and LBR, the foregoing document was served by
      [X]    the court via NEF and hyperlink to the document. On September 14, 2020, I checked the
10
             CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
11           following persons are on the Electronic Mail Notice List to receive NEF transmission at the
             email addresses stated below.
12

13           (BY MAIL) I am readily familiar with the firm’s practice of collection and processing
14           correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
      [X]    Service on that same day with postage thereon fully prepaid at Menlo Park, California, in
15           the ordinary course of business. I am aware that on motion of the party served, service is
             presumed invalid if postal cancellation date or postage meter date is more than one day after
16           date of deposit for mailing in affidavit.
17
             (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express Mail to the
18           addressee(s) as indicated on the attached list.

19           (PERSONAL DELIVERY) I arranged for service on the following persons and/or entities
             by personal delivery.
20

21          I declare under penalty of perjury under the laws of the United States of America that the
22   foregoing is true and correct
23   Dated: September 14, 2020 at Menlo Park, California
24                                                               /s/Tad Prizant
                                                                 Tad Prizant
25

26                                                     4

27   SECOND STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                          CASE NO. 19-30232-HLB

29
 Case: 19-30232      Doc# 399        Filed: 09/14/20   Entered: 09/14/20 12:42:50       Page 4 of
30                                                6
1    TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

2    • Mikel R. Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com

3    • Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com

4    • Gail Lin Chung GL@outtengolden.com, gail.lin@yahoo.com

5    • David J. Cook cook@squeezebloodfromturnip.com

6    • Terri H. Didion terri.didion@usdoj.gov, patti.vargas@usdoj.gov

7    • Leonardo D. Drubach leo@9000Law.com

8    • Trevor Ross Fehr trevor.fehr@usdoj.gov

9    • John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com

10   • Stephen D. Finestone sfinestone@fhlawllp.com

11   • Steven T. Gubner sgubner@ebg-law.com, ecf@ebg-law.com

12   • Laurie Hager lhager@sussmanshank.com

13   • Robert G. Harris rob@bindermalter.com

14   • Jennifer C. Hayes jhayes@fhlawllp.com

15   • Kristen G. Hilton Khilton@sussmanshank.com, Jbolstad@sussmanshank.com

16   • Gary M. Kaplan gkaplan@fbm.com, calendar@fbm.com

17   • Eric M. Kyser ekyser@martynlawfirm.com, admin@martynlawfirm.com

18   • Michael Lauter mlauter@sheppardmullin.com

19   • Kyle Mathews kmathews@sheppardmullin.com

20   • Krikor J. Meshefejian kjm@lnbyb.com

21   • June Monroe june@rjlaw.com, shelly@rjlaw.com

22   • Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov

23   • Jason Rosell jrosell@pszjlaw.com, sshoemaker@pszjlaw.com

24   • Ryan A. Witthans rwitthans@fhlawllp.com

25   • Kaipo K.B. Young KYoung@BL-Plaw.com

26                                                    5

27   SECOND STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                   CASE NO. 19-30232-HLB

29
 Case: 19-30232      Doc# 399     Filed: 09/14/20   Entered: 09/14/20 12:42:50   Page 5 of
30                                             6
1    SERVED VIA U.S. MAIL:

2    Armanino, LLP
     12657 Alcosta Blvd., Suite 500
3
     San Ramon, CA 94583
4
     James Beriker
5    220 Shaw Rd.
     South San Francisco, CA 94080
6
     David S. Catuogno
7
     K&L Gates LLP
8    1 Newark Center, 10th Fl.
     Newark, NJ 07102
9
     Daniel M. Eliades
10   K&L Gates LLP
11   1 Newark Center, 10th Fl.
     Newark, NJ 07102
12
     Gail C. Lin
13   Outten & Golden LLP
     One California Street, Suite 1250
14   San Francisco, CA 94111
15
     Pachulski Stang Ziehl & Jones LLP
16   150 California St., 15th Floor
     San Francisco, CA 94111-4500
17

18

19

20

21

22

23

24

25

26                                                  6

27   SECOND STIPULATION AND [PROPOSED] ORDER TO
     CONTINUE HEARING ON OBJECTION TO CLAIM
28   OF LOS ANGELES COUNTY (CLAIM NO. 45)                                   CASE NO. 19-30232-HLB

29
 Case: 19-30232      Doc# 399     Filed: 09/14/20   Entered: 09/14/20 12:42:50   Page 6 of
30                                             6
